Citation Nr: 0120291	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder 
and major depression, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
injury to the thoracolumbar spine, currently rated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1987, when he was retired on account of disability.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) .

The veteran presented sworn testimony at a personal hearing 
before the undersigned Member of the Board at the RO in 
September 1997.  Although the Board had jurisdiction over the 
veteran's appeal (see 38 U.S.C.A. §§ 7105, 7107), the RO 
continued to exert control over the appeal, continuing to 
obtain evidence and to adjudicate the claim.  Although the 
appeal was docketed at Board in January 1996 and the personal 
hearing completed in September 1997, the veteran's claims 
file was not actually transferred to the Board until June 
2001.  This delay is regrettable.

Other issues

The Board observes that the veteran filed a claim for a total 
disability rating due to individual unemployability in March 
1994, claiming that his service-connected disabilities 
rendered him unemployable.  This claim has not been formally 
addressed by the RO and it is hereby referred to the RO for 
appropriate action.  

In June 2000, the veteran's representative filed  on his 
behalf a claim for entitlement to an increased disability 
rating for his service-connected gastroesophageal reflux with 
esophagitis.  It does not appear that any action has been 
taken with regard to this claim either, and it is also 
referred to the RO for appropriate action.

In a July 2001 informal brief, the veteran's representative 
referred to the matter of entitlement to service connection 
for a disability of the veteran's cervical spine, noting that 
the veteran's claim had initially been denied in a November 
1995 RO rating decision and again denied in June 2000 on the 
basis that new and material evidence sufficient to reopen the 
claim had not been submitted.  It is unclear whether the 
statement of the veteran's representative was intended to 
reopen that claim.  The matter is referred to the RO for 
appropriate action. 


REMAND

The veteran is seeking entitlement to increased disability 
ratings for his service-connected bipolar disorder and major 
depression, which is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, and residuals 
of injury to the thoracolumbar spine, which is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292. 

Initially, the Board notes that the veteran's claims for 
increased disability ratings for major depression and 
residuals of an injury to the thoracolumbar spine were 
received in January 1994 and have remained active since that 
time.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5100-5107 (West Supp. 2001).  
See also Karnas, supra.

In the interest of clarity, the Board will separately address 
the issues on appeal, providing reasons why it believes that 
a remand is necessary.

1.  Entitlement to an increased rating for bipolar disorder 
and major depression, currently rated as 30 percent 
disabling.

While the veteran's claim of entitlement to an increased 
disability rating for his service-connected psychiatric 
disability was pending, the criteria for the evaluation of 
psychiatric disabilities found in the VA Schedule of Ratings 
for Mental Disorders  were revised.  See 61 Fed. Reg. 52695 
(Oct. 8, 1996).  In particular, the former 38 C.F.R. § 4.132 
was amended and redesignated as 38 C.F.R. § 4.130, effective 
November 7, 1996. Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment.

In situations such as this, a veteran's service-connected 
disability is to be rated according to the most beneficial 
version of the regulations.  See, in general, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the prior 
version of the regulation must be applied to rate the 
veteran's disability for any time prior to the effective date 
of the newer regulations.  See VAOPGCPREC 3-2000 (April 10, 
2000).  Thus, for the period of time from January 1994 and 
November 7, 1996, the older criteria for rating psychiatric 
disabilities must be applied.  Review of the Supplemental 
Statements of the Case issued subsequent to the regulation 
change indicates that the RO has not performed a comparison 
of the two versions under VAOPGCPREC 3-2000 to determine 
which is more beneficial to the veteran.  

Also with regard to the evaluation of the veteran's service-
connected depression, the Board notes that he has been 
involved in VA-sponsored vocational rehabilitation throughout 
the time frame at issue.  Because his industrial adaptability 
is an important aspect of his overall VA disability rating, 
but especially with reference to his psychiatric disability 
rating, access to the information contained in his vocational 
rehabilitation file is important to the review of his claim 
for an increased disability rating.  Accordingly, the Board 
believes that the veteran's VA vocational rehabilitation file 
should be associated with his claims folder for adjudication 
purposes.

2.  Entitlement to an increased rating for residuals of 
injury to the thoracolumbar spine, currently rated as 
10 percent disabling.

Review of the veteran's spine injury reveals a complex 
history of supervening events since his injury in service.  
In 1989, the veteran was involved in a motor vehicle 
accident, when his car was rear-ended by another vehicle.  In 
December 1993, he hit himself in the head with a crowbar, 
requiring treatment at St. John's hospital.  These records 
are not available for review at this time.  The veteran again 
fell and injured his neck in July or August 1995 and received 
treatment at the VA hospital.  

As noted in the Introduction, service connection has been 
denied for a cervical spine disability.  Disability related 
to the non service-connected cervical spine injuries cannot 
be considered to evaluating the residuals of the veteran's 
service-connected thoracolumbar spine disability.  However, 
as pointed out by the veteran's representative, if service-
connected and non service-connected symptomatology coexist, 
the disabilities must be discussed and differentiated.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Because the history of spinal injury is so complex, a key 
factor in rating the disability resulting from the in-service 
injury is separating the impairment which is  a result of 
that injury from that impairment which has resulted from 
post-service incidents.  Because the evidence shows that the 
veteran is currently considered to be paraplegic and mostly 
confined to a wheelchair, this is not an insubstantial task.  
The report of the most recent VA neurologic examination, 
conducted in November 1998 contains a notation from the 
examiner, that reviewing medical records reflecting the 
original thoracolumbar compression fracture and the 
subsequent cervical spine injuries, in addition to some 
privately-conducted urodynamics, electromyelograph, and nerve 
conduction studies would be helpful to a determination 
regarding what current impairment is a result of the in-
service injury.  

A February 2001 letter from the RO to the veteran indicates 
that the veteran failed to report for a VA examination 
scheduled in August 2000.  However, the claims file contains 
no indication that the veteran was actually scheduled for 
this examination, or was actually notified of the scheduled 
time and place.  The Board notes that he has he has indicated 
his willingness to report for scheduled examinations [see the 
hearing transcript, page 8].   

Review of the record reveals that the veteran reported 
receiving private medical treatment for the disabilities at 
issue upon several occasions from St. Joseph Hospital in 
Dallas, Texas.  These records should be obtained if possible.  
The veteran reported having medical treatment at St. John's 
hospital for a December 1993 injury; records reflecting such 
treatment are not contained in the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the disabilities at issue 
since 1994.  After securing the necessary 
releases, to the extent possible the RO 
should obtain these records for inclusion 
in the veteran's claims file.  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, or a 
copy thereof, and associate it with his 
claims folder.

3.  The veteran should be afforded a VA 
examination to identify any and all 
impairment resulting from the veteran's 
service-connected thoracolumbar spine 
injury.  The veteran's VA claims folder, 
including the records obtained pursuant 
to the above requests, must be made 
available to the examiner for review.  To 
the extent possible, the examiner should 
differentiate between symptomatology 
associated with the veteran's service-
connected thoracolumbar spine injury and 
any other, non-service-connected 
symptomatology, in particular any 
symptoms associated with the veteran's 
post-service injuries.  If this is not 
possible, the examiner should so 
indicate.  If diagnostic testing and/or 
specialist consultations are deemed to be 
necessary by the examining physician, 
such should be obtained.  The examiner 
should fully explain all conclusions and 
opinions presented.  The report of the 
examination should be associated with the 
veteran's VA claims folder.
 
4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
RO deems that additional evidentiary 
development is dictated by the state of 
the record at that point, such should be 
accomplished.  Thereafter, the RO should 
readjudicate this claim, applying both 
sets of psychiatric criteria to the 
appropriate time periods, as explained 
above.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


